                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                  CRIMINAL ACTION NO. 3:05-CR-00410-KDB-CH
 USA,                                           )
                                                )
               Plaintiff,                       )
                                                )
    v.                                          )                 ORDER
                                                )
 HAROLD BERNARD DAVIS,                          )
                                                )
               Defendant.                       )
                                                )

         THIS MATTER IS BEFORE THE COURT on the Government’s Motion to Dismiss

(Doc. No. 4) the Indictment (Doc. No. 1) as to Defendant Harold Bernard Davis without prejudice

and pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure. The Court GRANTS the

Government’s Motion.

         IT IS THEREFORE ORDERED that the Indictment (Doc. No. 1) be DISMISSED

without prejudice as to Defenant Harold Bernard Davis.



                                      Signed: October 28, 2019
